DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer ceramic electronic component, comprising: a ceramic body including an active layer, in which first and second internal electrodes are disposed with a dielectric layer interposed therebetween, N number of each of the first and second internal electrodes being stacked to be alternately exposed from first and second external surfaces, where N is a natural number; the first cover layer includes a plurality of first and second dummy electrodes, and a plurality of fifth dummy electrodes disposed above the plurality of first and second dummy electrodes, and A number of each of the plurality of first and second dummy electrodes are stacked to be alternately exposed from the first and second external surfaces, where A is a natural number 

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer ceramic electronic component, comprising: wherein N number of the first internal electrodes and N number of the second internal electrodes are alternately stacked in a first region in the stacking direction of the ceramic body, where N is a natural number, C number of the second internal electrodes stacked in a second region above the first region, where C is a natural number greater than N, D number of the first internal electrodes stacked in a third region below the first region, where D is a natural number greater than N, in the length direction, a length of one of the first internal 

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer ceramic electronic component, comprising: N number of each of the first and second internal electrodes being stacked to be alternately exposed from first and second external surfaces of the ceramic body, where N is a natural number, wherein the ceramic body further includes a first cover layer and a second cover layer respectively disposed above and below the active layer, the first cover layer includes a plurality of first and second dummy electrodes, and a plurality of fifth dummy electrodes disposed above the plurality of first and second dummy electrodes, and A number of each of the plurality of first and second dummy electrodes are stacked to be alternately exposed from the first and second external surfaces, where A is a natural number greater than N, C number of the plurality of fifth dummy electrodes are exposed from one of the first external surface or the second external surface, where C is a natural number greater than A, the second cover layer includes a plurality of third and fourth .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848